DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected textile article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/21.
Applicant’s election without traverse of claims 1-16 in the reply filed on 11/12/21 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2018/0071975) in view of Gabriele (US 2016/0354466).
Regarding claim 1, Sun teaches a method of fabricating a textile article by generating a resin substrate by incorporating a first portion of iron oxide particles and a second portion of an elastic polymer, generating a wet laminate by saturating a reinforced fiber matrix within the resin substrate and curing the wet laminate at ambient temperature for a cure time (paragraphs 9, 15 and 46).
	Sun does not teach that the article is configured to absorb and attenuate radio frequency signals or that the cure time for the wet laminate is determined, based at least in part on a volume ratio of the first portion of iron oxide particles by volume relative to the second portion of elastic polymer solution by volume.
	It would have been obvious to one of ordinary skill in the art that the cure time would depend on the volume ratio of the first portion of iron oxide particle by volume relative to the second portion of elastic polymer by volume because Sun discloses that the cure time depends on the selection of the resin substrate, where the resin substrate 
	Gabriele teaches a textile article that is configured to absorb and attenuate radio frequency signals comprising iron oxide particles, a polymer solution and a fiber matrix, wherein the iron oxide particles provide the textile article RF sensitivity (paragraphs 33 and 52).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Sun such that the article is configured to absorb and attenuate radio frequency signals as taught by Gabriele as doing such would allow the article to attenuate radio frequency signals based on the desire of the user. Gabriele discloses that iron oxide particles are RF sensitive materials (paragraph 52). Therefore a fiber with super-paramagnetic iron oxide would be a RF sensitive fiber.

Regarding claim 2, the teachings of Sun and Gabriele are disclosed above. 
Sun does not teach that the cure time is based on the volume ratio of the resin substrate and the reinforced fiber matrix.
It would have been obvious to one of ordinary skill in the art that the cure time would depend on the volume ratio of resin substrate and the reinforced fiber matrix because Sun discloses that the cure time depends on the selection of the resin substrate, where the resin substrate comprises the iron oxide particles and the elastic polymer solution which includes the fiber matrix (paragraph 46). Since the selection of 

	Regarding claim 3, the teachings of Sun and Gabriele are disclosed above. As taught above, it is known for iron oxide particles in a textile article can are RF sensitive and therefore can absorb and attenuate RF signals.
	Therefore it would have been obvious to one of ordinary skill in the art through routine experimentation to add the specific amount of iron oxide particles to absorb the desired signal range. This is a duplication of parts and would not produce any new or unexpected results.

	Regarding claim 4, the teachings of Sun and Gabriele are disclosed above. Sun also teaches overlaying the resin substrate onto the reinforced fiber matrix (figure 2A) and that the viscosity can be reduced by adding at least one of a thinning fluid or cure retarder to reduce the current viscosity (paragraph 23).
	It would have been obvious to one of ordinary skill in the art determine the required viscosity to perform the steps as the process is done correctly in the prior art and doing would reduce damage to the product and thus decrease cost and increase efficiency. Since it is known that a third portion can be added to reduce viscosity it would have been obvious that the current viscosity is known so that when the third portion is added the desired viscosity is achieved. This would also aid in the reduction of creating inferior products and thus increase efficiency and decrease cost.


	It would have been obvious to one of ordinary skill in the art to determine the volume ratios of the resin substrate and the fiber matrix in order to determine how much of the third portion to add so the user would create the desired product. This would aid in the reduction of creating inferior products and thus increase efficiency and decrease cost.
	
	Regarding claim 6, the teachings of Sun and Gabriele are disclosed above. Sun also teaches that the iron oxide particles can by Fe3O4 (paragraph 9).

	Regarding claim 11, the teachings of Sun and Gabriele are disclosed above.
	The references do not teach the shape of the iron oxide particles.
	It would have been obvious to one of ordinary skill in the art through routine experimentation to modify the shape of the particles to achieve the desired RF signal attenuation. This would allow the user to customize the article to whatever situation was desired. This is a change of shape and would not produce any new or unexpected results.

	Regarding claim 12, the teachings of Sun and Gabriele are disclosed in the rejection of claims 1 and 3 above.


	
Regarding claim 15, the teachings of Sun and Gabriele are disclosed in the rejection of claims 12 and 6 above.

Regarding claim 16, the teachings of Sun and Gabriele are disclosed above. Sun also teaches that the fiber matrix can be a bamboo fiber matrix (paragraph 14) and that the elastic polymer solution comprises a natural rubber (paragraph 15).


Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748